      Case: 1:19-cv-08049 Document #: 1 Filed: 12/09/19 Page 1 of 20 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS



 JESUS ALBERTO LOPEZ GUTIERREZ,                         )
                                                        )
 Petitioner,                                            )
                                                        )
         v.                                             )         Case No. 19-8049
                                                        )
 THE UNITED STATES OF AMERICA;                          )
 PETER BERG, in his capacity as Director of the         )
 St. Paul ICE Field Office; MATTHEW                     )
 ALBENCE, in his capacity as acting Director of         )
 U.S. Immigration and Customs Enforcement;              )
 CHAD WOLF, in his capacity as Acting                   )
 Secretary of Homeland Security; and                    )
 KENNETH CUCCINELLI in his capacity as                  )
 Acting Director of United States Citizenship and       )
 Immigration Services,                                  )
                                                        )
 Defendants.                                            )
                                                        )

                                            COMPLAINT

        Plaintiff Jesus Alberto Lopez Gutierrez, by his undersigned attorneys, for his complaint

against the United States of America and various officials of United States agencies in their

official capacities, alleges as follows:

                                           INTRODUCTION

    1. This action is brought pursuant to the Administrative Procedure Act, 5 U.S.C. §706, to

        redress the deprivation of Mr. Gutierrez’s rights under the Fifth Amendment to the

        United States Constitution and the Administrative Procedure Act’s protections against

        arbitrary and capricious action.

    2. Mr. Gutierrez is one of approximately 700,000 young people who received a lifeline

        through the Deferred Action for Childhood Arrivals (“DACA”) program. The DACA
  Case: 1:19-cv-08049 Document #: 1 Filed: 12/09/19 Page 2 of 20 PageID #:1




   program grants multiple benefits and entitlements to recipients, including authorization to

   work and travel, as well as the right to reapply for DACA.

3. Mr. Gutierrez has lived in Chicago since he was nine years old. His grandmother, parents,

   siblings, and nieces and nephews rely on him to help pay rent, to care for medical needs,

   and to babysit. His employer describes him as an “outstanding, responsible, hardworking

   and bright employee.”

4. Mr. Gutierrez is currently jailed in immigration detention. He sought discretionary

   release from Immigration and Customs Enforcement (“ICE”), but ICE failed to consider

   releasing him, as required by the DACA program.

5. The DACA program allows DACA recipients to reapply for DACA, potentially

   providing relief from deportation. Because DACA cannot be granted to persons in

   immigration detention, the DACA program establishes channels for DACA recipients to

   apply for release from immigration detention so that they can reapply for DACA and

   avoid deportation.

6. The United States has reneged on its obligations to Mr. Gutierrez and thousands of other

   DACA recipients by illegally closing channels for DACA recipients in immigration

   detention to seek release to reapply to the program.

7. Mr. Gutierrez was prejudiced by the United States’ actions because DACA relief is time

   sensitive. If Mr. Gutierrez is released, and renews DACA, he may avoid removal. If he is

   removed before his DACA application is adjudicated, he is unlikely to return, and

   thereby unable to enjoy DACA status and the benefits DACA status confers.

8. A nationwide injunction requires federal immigration agencies to “maintain the DACA

   program on the same terms and conditions as were in effect before the rescission on




                                            2
  Case: 1:19-cv-08049 Document #: 1 Filed: 12/09/19 Page 3 of 20 PageID #:1




   September 5, 2017, including allowing DACA enrollees to renew their enrollment…”

   Regents of the University of California v. United States, Department of Homeland

   Security, 279 F. Supp. 3d 1011, 1048 (N.D. Cal. 2018). These terms include a process for

   detained persons to seek DACA renewal. Mr. Gutierrez attempted to utilize this process,

   only to find that it had been rescinded.

9. Mr. Gutierrez challenges the United States’ failure to consider releasing him from

   immigration detention so he can reapply for DACA. Mr. Gutierrez seeks a preliminary

   and permanent injunction requiring the United States to uphold the terms of the DACA

   program and consider him, and other similarly situated persons, for release from

   immigration detention. Without such relief, Mr. Gutierrez may be deported, losing the

   chance to enforce obligations owed to him under the DACA program.

                             JURISDICTION AND VENUE

10. Jurisdiction is conferred on this court by 28 U.S.C. § 1331 (federal question); under the

   Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.; and under the Administrative

   Procedure Act (APA), 5 U.S.C. §§ 701–706.

11. The Court has the authority to issue the requested declaratory and injunctive relief

   pursuant to 28 U.S.C. §§ 2201-2202, and 5 U.S.C. §§ 705-706.

12. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e)(1)(C), which provides that

   a suit against federal agencies or officials acting in their official capacities may be

   brought in any judicial district where a plaintiff in the action resides if no real property is

   involved in the action. Plaintiff Jesus Alberto Lopez Gutierrez resides in Chicago, within

   the Northern District of Illinois.




                                              3
  Case: 1:19-cv-08049 Document #: 1 Filed: 12/09/19 Page 4 of 20 PageID #:1




                                        PARTIES

13. Plaintiff Jesus Alberto Lopez Gutierrez is an immigrant of Latin American descent and

   resident of Chicago, Illinois.

14. Defendant United States of America is named as a defendant pursuant to 5 U.S.C. § 702,

   providing that the United States may be named as defendant in an APA action.

15. Defendant Peter Berg is the Field Office Director responsible for the Field Office of ICE

   with administrative jurisdiction over Petitioner’s case. He is named in his official

   capacity.

16. Defendant Matthew Albence is the acting Director of ICE. He is responsible for the

   administration of ICE and the implementation and enforcement of the immigration laws,

   including immigration detention. He is named in his official capacity.

17. Defendant Chad Wolf is the acting Secretary of Homeland Security (DHS), which is

   responsible for the administration of ICE and USCIS, which are subunits of DHS, and the

   implementation and enforcement of the immigration laws. He is named in his official

   capacity.

18. Defendant Kenneth Cuccinelli is the acting Director of USCIS. He is responsible for the

   administration of USCIS and the administration of the DACA program. He is named in

   his official capacity.

                               STATEMENT OF FACTS

19. Mr. Gutierrez was born in Mexico. He entered the United States at Chicago, Illinois on

   March 24, 2005 with a nonimmigrant B1/B2 visitor visa and has continuously resided in

   Chicago since that time.




                                             4
  Case: 1:19-cv-08049 Document #: 1 Filed: 12/09/19 Page 5 of 20 PageID #:1




20. On February 4, 2013, Mr. Gutierrez’s I-821D application for Consideration of Deferred

   Action for Childhood Arrivals was approved.

21. Mr. Gutierrez was also granted an employment authorization document under category

   (c)(33) for DACA recipients.

22. In June 2014, Mr. Gutierrez graduated from Eric Solorio Academy High School in

   Chicago, Illinois.

23. Mr. Gutierrez was employed as a construction worker and contributed most of his wages

   to his family. Mr. Gutierrez provides care and financial support for his parents, both

   diagnosed with diabetes, and his elderly grandmother, who suffers from osteoporosis and

   arthritis in various parts of her body and has incurable back injuries.

24. Mr. Gutierrez has two older siblings, a brother and a sister. Mr. Gutierrez provides

   childcare to his sister’s four children: C.L., age 14; A.L., age 10; M.L., age 9, and O.L.,

   age 6.

25. Mr. Gutierrez’s DACA status expired on February 3, 2015.

26. On May 21, 2019, Mr. Gutierrez was a passenger in a vehicle traveling through Tiffin,

   Iowa on his way home to Chicago from a camping trip with friends.

27. Mr. Iowa was taken into custody by Iowa police and charged with possession of

   marijuana. The charges have since been dropped.

28. Following his arrest, Mr. Gutierrez was transferred into ICE custody at Marshall County

   Jail in Marshalltown, Iowa. The Department of Homeland Security initiated removal

   proceedings against him.




                                             5
  Case: 1:19-cv-08049 Document #: 1 Filed: 12/09/19 Page 6 of 20 PageID #:1




29. At a July 1, 2019 bond hearing, Mr. Gutierrez was denied bond and ruled subject to

   mandatory detention by Immigration Judge Matthew E. Morrissey in the Omaha,

   Nebraska Immigration Court.

30. Judge Morrissey subjected Mr. Gutierrez to mandatory detention on the grounds that he

   admitted to the essential elements of a controlled substance offense during the July 1,

   2019 bond hearing.

31. In fact, Mr. Gutierrez never received an explanation of the essential elements of the

   controlled substance offense, which is a requirement of imposing mandatory detention

   based on an admission.

32. Mr. Gutierrez has not been convicted of a controlled substance offense, or any offense

   constituting a ground of deportability or inadmissibility.

33. ICE’s website (ice.gov/daca) states, “[i]f you are currently in immigration detention and

   believe you meet the guidelines for [DACA] … Identify yourself to your case officer

   explaining you believe you are DACA/DAPA eligible. Your case officer will review your

   case along with the local Office of the Chief Counsel. If you appear to meet the

   DACA/DAPA requirements, you may be released on an alternative form of supervision

   to allow you to pursue your case with U.S. Citizenship and Immigration Services

   (USCIS). If your case officer is unavailable, you can contact the ICE Detention Reporting

   and Information Line at 1-888-351-4024 (staffed 8:00 a.m. – 8:00 p.m., Monday –

   Friday); or submit an email to ERO.INFO@ice.dhs.gov and the appropriate action will be

   taken in a timely manner.” “Deferred Action for Childhood Arrivals…”, U.S.

   Immigration and Customs Enforcement, www.ice.gov/daca, last accessed Dec. 3, 2019.




                                             6
  Case: 1:19-cv-08049 Document #: 1 Filed: 12/09/19 Page 7 of 20 PageID #:1




34. Based on this guidance, on July 11, 2019, Mr. Gutierrez’s attorneys submitted a request

   for review of Prima Facie Evidence of DACA Renewal Eligibility to the general ERO

   inquiry email (ero.info@ice.dhs.gov) so that ICE could consider his eligibility and

   release him under an alternative form of supervision, allowing him to file his DACA

   renewal application with USCIS.

35. On July 11, 2019, ICE-ERO redirected Mr. Gutierrez to USCIS, stating via email, “the

   most expedient manner in which to obtain a response to your inquiry is through contact

   with [USCIS].”

36. ICE did not respond, and has not responded, to Mr. Gutierrez’s request for review of

   Prima Facie Evidence of DACA Renewal Eligibility.

37. On July 11, 2019, Mr. Gutierrez’s attorneys attempted to submit, via personal delivery, a

   request for review of Prima Facie Evidence of DACA Renewal Eligibility to the ICE-

   ERO St. Paul Minnesota Field Office. The Field Office refused to accept delivery of the

   request.

38. On July 11, 2019, Mr. Gutierrez filed application I-821D, Consideration of Deferred

   Action for Childhood Arrivals, to renew his DACA status with USCIS.

39. On July 12, 2019, USCIS received Mr. Gutierrez’s application to renew DACA (Receipt

   #IOE0906993088).

40. On August 2, 2019, Mr. Gutierrez received form I-797C, Notice of Action, advising him

   that he had been scheduled for a biometrics appointment on August 22, 2019 at a USCIS

   ASC location in Burbank, IL.

41. On August 15, 2019, Mr. Gutierrez’s attorneys spoke with Supervisory Detention and

   Deportation Officer Bottjen, who indicated that ICE requires an order from USCIS to




                                            7
  Case: 1:19-cv-08049 Document #: 1 Filed: 12/09/19 Page 8 of 20 PageID #:1




   either transport or transfer Mr. Gutierrez for a scheduled biometrics appointment or to

   share biometrics data with USCIS.

42. After speaking to Officer Bottjen, Mr. Gutierrez’s attorneys contacted the USCIS Contact

   Center at (800) 375-5283 and spoke to Officer Anaya.

43. On August 15, 2019, Officer Anaya submitted a request that biometrics be taken at Mr.

   Gutierrez’s place of detention or that an order be issued from USCIS to ICE to share

   existing biometric data. Officer Anaya told Mr. Gutierrez’s attorneys that the processing

   of the request could take up to 30 days.

44. On August 16, 2019, Mr. Gutierrez’s attorneys attempted to file a request for

   accommodations at www.uscis.gov/accommodations. However, the website would not

   accept the request.

45. After attempting to file online, Mr. Gutierrez’s attorneys submitted an expedited request

   for accommodation in conjunction with the required biometrics appointment via USPS

   Priority Mail to the USCIS Nebraska Field Office. This request documented conflicting

   representations made by USCIS and ICE about how Mr. Gutierrez’s DACA application

   should be processed.

46. On August 28, 2019, Mr. Gutierrez’s attorneys received Form I-797C, Notice of Action,

   scheduling Mr. Gutierrez for a biometrics appointment on October 9, 2019 at the USCIS

   Application Support Center in Burbank, IL.

47. On September 16, 2019, Mr. Gutierrez’s attorneys spoke with USCIS Ombudsman

   Galvez who stated that USCIS had requested Mr. Gutierrez’s A-file for case processing,

   but ICE had not responded.




                                              8
  Case: 1:19-cv-08049 Document #: 1 Filed: 12/09/19 Page 9 of 20 PageID #:1




48. Mr. Gutierrez sought continuances in his removal proceedings so that he could enforce

   his rights under the DACA program and seek relief from deportation. On September 23,

   2019, Immigration Judge Morrissey denied Mr. Gutierrez’s motion to continue and

   issued an order of removal against Mr. Gutierrez.

49. On October 1, 2019, nearly three months after Mr. Gutierrez first submitted his request

   for review of evidence of Prima Facie Evidence of DACA Renewal Eligibility, USCIS

   responded to Mr. Gutierrez’s DACA application, replying that it did not have authority to

   consider Form I-821D because he was detained at the time of filing and at the date of

   response.

50. On October 18, 2019, Mr. Gutierrez was transferred to Hardin County Correctional

   Center, located at 1116 14th Avenue, Eldora, IA 50627, where he remains in ICE

   custody.

51. Mr. Gutierrez is eligible to renew his DACA status.

52. As of this filing date, Mr. Gutierrez remains in detention, without review of his request

   for release to reapply for DACA, despite his showing of prima facie eligibility for

   DACA.

53. DHS has issued National Standard Operating Procedures for DACA (“DACA SOP.”)

   This document provides “nearly 150 pages of specific instructions” for granting, denying,

   renewing, and terminating deferred action. Texas v. U.S., 809 F.3d 134, 173 (5th Cir.

   2015) (citing the DACA SOP as evidence that DACA is not a truly discretionary

   program), aff’d by an equally divided court, 136 S. Ct. 2271 (2016).

54. As of this filing date, on information and belief, ICE has not considered Mr. Gutierrez’s

   request for release from detention.




                                             9
 Case: 1:19-cv-08049 Document #: 1 Filed: 12/09/19 Page 10 of 20 PageID #:1




                                      COUNT ONE

  ADMINISTRATIVE PROCEDURE ACT – UNCONSTITUTIONAL ACTION

55. Mr. Gutierrez repeats and incorporates by reference every allegation contained in the

   preceding paragraphs as if fully set forth herein.

56. This Count is brought against all Defendants and seeks declaratory and injunctive relief

   under the Administrative Procedure Act (APA).

57. The APA requires courts to “hold unlawful and set aside agency action” that is “contrary

   to constitutional right, power, privilege, or immunity.” 5 U.S.C. § 706(2)(B) (2019).

58. Aliens who are physically present in the United States are guaranteed the protections of

   the Due Process Clause. See Zadvydas v. Davis, 533 U.S. 678, 693 (2001) (“[T]he Due

   Process Clause applies to all ‘persons’ within the United States, including aliens, whether

   their presence here is lawful, unlawful, temporary, or permanent.”). The Constitution

   “imposes constraints on governmental decisions which deprive individuals of ‘liberty’ or

   ‘property’ interests within the meaning of the Due Process Clause of the Fifth or

   Fourteenth Amendment.” Mathews v. Eldridge, 424 U.S. 319, 332 (1976). A threshold

   inquiry in any case involving a violation of procedural due process “is whether the

   plaintiffs have a protected property or liberty interest and, if so, the extent or scope of that

   interest.” Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 569–70 (1972).

59. Through the DACA program, the federal government established specific criteria and a

   well-defined framework providing benefits to immigrants. DACA recipients and renewal

   petitioners reasonably expected that they would be able to live and work in the United

   States so long as they continued to meet program criteria and the program continued to

   operate. These reasonable expectations constitute a protected property interest under the




                                             10
 Case: 1:19-cv-08049 Document #: 1 Filed: 12/09/19 Page 11 of 20 PageID #:1




   U.S. Constitution. See, e.g., Perry v. Sindermann, 408 U.S. 593, 601–03 (1972) (reliance

   on informal policies and practices may establish a legitimate claim of entitlement to a

   constitutionally-protected interest); see also Texas v. United States, 809 F.3d 134, 174

   (2015), aff’d by an equally divided court, 136 S. Ct. 2271 (2016) (explaining that “DACA

   involve[s] issuing benefits” to certain applicants).

60. The standards in the DACA SOP are not discretionary; they are enforceable

   commitments to DACA applicants, recipients, and renewal petitioners. See Texas v.

   United States, 86 F. Supp. 3d 591, 609 (S.D. Tex. 2015) (finding that no real “discretion”

   used in processing DACA applications); id. at 661 n76 (“DHS knew . . . that by giving

   the recipients legal status, it was triggering obligations on the states as well as the federal

   government.”).

61. The agency defendants deprived Mr. Gutierrez of property interests protected by the Due

   Process Clause. The property interests protected by the Due Process Clause “extend

   beyond tangible property and include anything to which a plaintiff has a ‘legitimate claim

   of entitlement.’” Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 576–77 (1972).

   Such property interests are created by “rules or understandings that secure certain

   benefits and that support claims of entitlement to those benefits.” Id. at 577. Therefore, an

   individual has a protected property interest where they have a reasonable expectation of

   entitlement to that interest.

62. Mr. Gutierrez possessed a protected property interest in his DACA status, the benefits

   DACA status confers, and his ability to apply for renewal of DACA status. Benefits

   conferred under DACA include the ability to legally work in the United States, establish

   eligibility for benefits, and travel internationally. See Texas v. United States, 809 F.3d




                                             11
 Case: 1:19-cv-08049 Document #: 1 Filed: 12/09/19 Page 12 of 20 PageID #:1




   134, 166 (5th Cir. 2015) aff’d by an equally divided court, 136 S. Ct. 2271 (2016)

   (“Deferred action . . . is much more than nonenforcement: It would affirmatively confer

   ‘lawful presence’ and associated benefits on a class of unlawfully present aliens.”). These

   protected property interests stem from the government’s decision to grant Mr. Gutierrez

   these benefits.

63. Mr. Gutierrez’s protected property interests under DACA included the right to apply for

   DACA renewal. Grants of DACA are “subject to renewal,” according to the guidelines

   established by the Secretary of Homeland Security’s 2012 memorandum establishing the

   program (“DACA Memo”).

64. At the time Mr. Gutierrez sought to apply for DACA renewal, he was eligible for DACA

   renewal, and was detained and in removal proceedings, but was not subject to a final

   order of removal.

65. The DACA Memo requires ICE to act on behalf of DACA-eligible persons in removal

   proceedings, including:

           a. “Exercise prosecutorial discretion, on an individual basis, for individuals who

           meet the above criteria by deferring action for a period of two years, subject to

           renewal, in order to prevent low priority individuals from being removed from the

           United States”; and,

           b. “…use its Office of the Public Advocate to permit individuals who believe they

           meet the above criteria to identify themselves through a clear and efficient

           process.”

66. Currently, USCIS does not grant DACA renewal applications from petitioners in

   immigration detention. “Frequently Asked Questions,” U.S. Citizenship and Immigration




                                            12
 Case: 1:19-cv-08049 Document #: 1 Filed: 12/09/19 Page 13 of 20 PageID #:1




   Services, www.uscis.gov/archive/frequently-asked-questions, last accessed Nov. 11,

   2019. Instead, a petitioner detained in immigration detention must obtain release from

   detention to become eligible for DACA renewal.

67. As required by the DACA program, ICE created a process for DACA-eligible persons in

   immigration detention to seek release, so that USCIS can consider granting their DACA

   applications. Such persons are instructed to contact their case officer or email

   ERO.INFO@ice.dhs.gov. Detainees who appear to meet DACA requirements may be

   released on an alternative form of supervision. “Deferred Action for Childhood Arrivals

   (DACA) and Deferred Action for Parents of Americans and Lawful Permanent Residents

   (DAPA),” U.S. Immigration and Customs Enforcement, www.ice.gov/daca, last accessed

   Nov. 11, 2019.

68. Despite multiple efforts by Mr. Gutierrez’s counsel to present evidence of DACA

   renewal eligibility to ICE, ICE refused to consider such evidence or respond to inquiries

   regarding DACA renewal either through its email at ERO.INFO@ice.dhs.gov or in

   person at its St. Paul Minnesota Field Office.

69. Instead, ICE responded to Mr. Gutierrez’s attorney that “the most expedient manner in

   which to obtain a response to your inquiry is through contact with [USCIS],” even though

   the DACA Memo and ICE’s own policies established a process by which ICE reviews

   the DACA eligibility of immigration detainees and evaluates whether to release them.

70. A nationwide injunction requires ICE to “maintain the DACA program on the same terms

   and conditions as were in effect before the rescission on September 5, 2017, including

   allowing DACA enrollees to renew their enrollment…” Regents of the University of




                                            13
 Case: 1:19-cv-08049 Document #: 1 Filed: 12/09/19 Page 14 of 20 PageID #:1




   California v. United States, Department of Homeland Security, 279 F. Supp. 3d 1011,

   1048 (N.D. Cal. 2018) (emphasis added).

71. The “terms and conditions” of the DACA program include channels for DACA renewal

   and relief from deportation, including a process to seek release from detention. These

   channels are central to the DACA program and are included in the original DACA

   Memo. DACA Memo; see also Regents of the University of California v. United States

   Department of Homeland Security, 908 F.3d 476, 515 (9th Cir. 2018) (stating 99%

   approval rate for adjudicated DACA renewal applications “might have revealed” question

   of fact regarding mutually explicit understanding of presumptive renewal as to individual

   DACA renewal applications).

72. On information and belief, ICE dismantled the core functions of the former Office of the

   Public Advocate in violation of the nationwide injunction requiring the office to maintain

   the DACA program.

73. Although Mr. Gutierrez is not entitled to a favorable exercise of ICE’s discretion in

   considering his release, the DACA program does entitle Mr. Gutierrez to an exercise of

   discretion from ICE. Mr. Gutierrez has a protected property interest that ICE consider his

   release so that he may be considered for a DACA renewal.

74. Additionally, ICE’s failure to maintain the DACA program on the same terms and

   conditions as were in effect before the September 5, 2017 rescission of DACA prejudiced

   Mr. Gutierrez by denying him an exercise of discretion to which he was entitled.

75. The above omissions constitute “agency action,” as a failure to act falls under the

   definition of “agency action” under 5 U.S.C. § 551(13).




                                            14
  Case: 1:19-cv-08049 Document #: 1 Filed: 12/09/19 Page 15 of 20 PageID #:1




 76. The above omissions constitute “final agency action,” as no process exists for Plaintiff to

    appeal the denied exercise of discretion.

 77. ICE violated the Due Process Clause of the U.S. Constitution by failing to exercise

    discretion regarding Mr. Gutierrez’s request for release from detention.

 78. ICE violated the Due Process Clause of the U.S. Constitution by failing to maintain the

    DACA program under established terms and conditions.

 79. USCIS violated the Due Process Clause of the U.S. Constitution by failing to maintain

    the DACA program under established terms and conditions and failing to coordinate with

    ICE in administering DACA.

                                      COUNT TWO

ADMINISTRATIVE PROCEDURE ACT – ARBITRARY AND CAPRICIOUS ACTION

 80. Mr. Gutierrez repeats and incorporates by reference every allegation contained in the

    preceding paragraphs as if fully set forth herein.

 81. This count is brought against all defendants and seeks declaratory and injunctive relief

    under the APA.

 82. The APA provides that courts “shall . . . hold unlawful and set aside agency action” that

    is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.”

    5 U.S.C. § 706(2)(A) (2019). Here, the agency defendants violated the APA because they

    violated their own established procedures in failing to consider Mr. Gutierrez’s request

    for release to apply for DACA, and because their misleading communications delayed

    Mr. Gutierrez’s attempts to remain in the country where he has lived since he was nine

    years old.




                                                15
     Case: 1:19-cv-08049 Document #: 1 Filed: 12/09/19 Page 16 of 20 PageID #:1




    83. ICE policy under DACA allows individuals in immigration detention who appear to meet

        DACA requirements to be released on an alternative form of supervision so that they may

        pursue a DACA grant or DACA renewal.1

    84. Mr. Gutierrez received DACA on February 4, 2013, and was eligible for DACA renewal

        at the time he sought release from ICE custody.

    85. ICE and USCIS are currently subject to a nationwide injunction requiring the agencies to

        process DACA renewals. On information and belief, ICE has violated these injunctions

        by making changes to its DACA program and policies to make DACA renewals less

        accessible. Specifically, in Mr. Gutierrez’s case, ICE failed to consider a request for

        release that would have allowed him to apply for DACA renewal, and USCIS failed to

        implement established policies providing for expedited processing of petitions for

        immigration benefits. See “How to Make an Expedite Request,” U.S. Citizenship &

        Immigration Services, www.uscis.gov/forms/how-make-expedite-request (last accessed

        Nov. 21, 2019).

    86. Mr. Gutierrez attempted multiple times to engage ICE and obtain its promised exercise of

        discretion under the DACA program. Mr. Gutierrez was consistently denied such

        exercise of discretion, including when ICE misdirected Mr. Gutierrez to seek a response




1
  “If you are currently in immigration detention and believe you meet the guidelines for Deferred Action
for Childhood Arrivals (DACA) or Deferred Action for Parents of Americans and Lawful Permanent
Residents (DAPA), you must: Identify yourself to your case officer explaining you believe you are
DACA/DAPA eligible. Your case officer will review your case along with the local Office of the Chief
Counsel. If you appear to meet the DACA/DAPA requirements, you may be released on an alternative
form of supervision to allow you to pursue your case with U.S. Citizenship and Immigration Services
(USCIS).” Immigration and Customs Enforcement, “Deferred Action for Childhood Arrivals (DACA)
and Deferred Action for Parents of Americans and Lawful Permanent Residents (DAPA),”
www.ice.gov/daca, accessed Nov. 7, 2019.


                                                   16
 Case: 1:19-cv-08049 Document #: 1 Filed: 12/09/19 Page 17 of 20 PageID #:1




   from USCIS and when the St. Paul Field Office of ICE refused to take personal delivery

   of Prima Facie Evidence of DACA Renewal Eligibility.

87. Additionally, on information and belief, ICE dismantled the core functions of the former

   Office of the Public Advocate in violation of the nationwide injunction requiring the

   office to maintain the DACA program.

88. The agency defendants acted unlawfully and in violation of the Accardi doctrine because

   they failed to “adhere to [their] own internal operating procedures,” specifically where

   ICE failed to consider Mr. Gutierrez’s eligibility for alternative supervision so that he

   could pursue a DACA renewal. Even though Mr. Gutierrez was not entitled to a favorable

   exercise of discretion by ICE, he was entitled to an exercise of such discretion. United

   States ex rel. Accardi v. Shaughnessy, 347 U.S. 260, 268 (1954); see also Samirah v.

   Holder, 627 F.3d 652, 664 (7th Cir. 2010) (“Just as a state may give its people more

   legally enforceable rights than a statute or a constitutional provision requires … so may a

   federal agency, by a regulation within its authority to issue, grant persons subject to its

   authority more legally enforceable rights than a statute or the Constitution gives them.”).

   Other circuits have found that the Accardi doctrine extends beyond formal regulations,

   and includes “policy statement[s],” “handbook[s],” “operating procedures,” “Order[s],”

   “Weekly Bulletin[s],” unpromulgated rules documenting “usual practice,” “Standards,”

   and “Directive[s].” Alcaraz v. I.N.S., 384 F.3d 1150, 1162 (9th Cir. 2004) (citing cases).

89. Mr. Gutierrez is entitled to have ICE exercise its discretion on his behalf by considering

   his request for release so that he can apply for DACA. Even when a deportable alien does

   not have a right to a favorable exercise of discretion, they have a right to challenge the

   failure to exercise discretion authorized by law. INS v. St. Cyr, 533 U.S. 289, 308 (2001).




                                             17
 Case: 1:19-cv-08049 Document #: 1 Filed: 12/09/19 Page 18 of 20 PageID #:1




90. The above omissions constitute “agency action,” as a failure to act falls under the

   definition of “agency action” under 5 U.S.C. § 551(13).

91. The above omissions constitute “final agency action,” as no process exists for Plaintiff to

   appeal the denied exercise of discretion.

92. For the foregoing reasons, ICE’s failure to consider Mr. Gutierrez for release and ICE

   and USCIS’s processing of Mr. Gutierrez’s requests violated the APA.

93. ICE violated the APA by dismantling the core functions of the Office of the Public

   Advocate and by rescinding processes established under DACA to exercise discretion

   and grant release under alternative supervision to DACA-eligible persons.

94. USCIS violated the APA by failing to maintain the DACA program under established

   terms and conditions and failing to coordinate with ICE in administering DACA.

                                    COUNT THREE

ADMINISTRATIVE PROCEDURE ACT – ACTION UNLAWFULLY WITHHELD

95. Mr. Gutierrez repeats and incorporates by reference every allegation contained in the

   preceding paragraphs as if fully set forth herein.

96. This count is brought against Peter Berg and Matthew Albence and seeks declaratory and

   injunctive relief under the APA.

97. Under the Administrative Procedure Act, a plaintiff may bring suit to “compel agency

   action unlawfully withheld or unreasonably delayed. 5 U.S.C. § 706(1). See Norton v.

   Southern Utah Wilderness Alliance, 542 U.S. 55, 64 (2004) (describing requirements for

   bringing 5 U.S.C. § 706(1) claim).

98. ICE was required by the DACA program and its own procedures to review Mr.

   Gutierrez’s request for review of Prima Facie Evidence of DACA Renewal Eligibility.




                                               18
     Case: 1:19-cv-08049 Document #: 1 Filed: 12/09/19 Page 19 of 20 PageID #:1




   99. ICE failed to take a discrete agency action that it was required to take by failing to review

       Mr. Gutierrez’s request for review of Prima Facie Evidence of DACA Renewal

       Eligibility.

                                            COUNT FOUR

                               DECLARATORY RELIEF ACT

  100. Mr. Gutierrez repeats and incorporates by reference each and every allegation contained

       in the preceding paragraphs as if fully set forth herein.

  101. Actions by Agency Defendants violated Mr. Gutierrez’s rights under the Fifth

       Amendment. Mr. Gutierrez seeks a declaration that: (i) Mr. Gutierrez has constitutionally

       protected interests in his DACA status and the benefits conferred thereunder; and (ii)

       Defendants’ failures to follow their own rules and processes in responding to Mr.

       Gutierrez’s attempts to renew his DACA status were unlawful and in violation of Mr.

       Gutierrez’s constitutional rights.

                                    PRAYER FOR RELIEF

WHEREFORE, Mr. Gutierrez prays that this Court grant the following relief:

   1. Declare that Defendants’ actions and omissions complained of herein violate 5 U.S.C. §§

       555(b), 706(1), 706(2)(A) and 706(2)(b); the 2012 DACA Memo; and the DACA SOP;

   2. Hold unlawful and set aside the decision by ICE not to consider Mr. Gutierrez for release;

   3. Order ICE to provide for review of Mr. Gutierrez’s case and consider him for release

       from detention, as required by processes established under DACA;

   4. Enter a preliminary and permanent injunction requiring ICE, USCIS, and DHS to

       reinstate and comply with internal processes established under DACA regarding the




                                                 19
    Case: 1:19-cv-08049 Document #: 1 Filed: 12/09/19 Page 20 of 20 PageID #:1




      exercise of discretion towards DACA-eligible detainees, including reestablishing any

      functions of the Office of the Public Advocate that were subsequently dismantled;

   5. Award Mr. Gutierrez reasonable costs and attorneys’ fees; and,

   6. Grant any other and further relief that this Court may deem fit and proper.



Dated: December 6, 2019

                                                                  Respectfully Submitted,

                                                    JESUS ALBERTO LOPEZ GUTIERREZ

                                                                  By: /s/ Wallace Hilke
                                                                          One of his attorneys

Wallace Hilke
IL Bar # 6329814
Beyond Legal Aid
17 North State Street
Chicago, IL 60602
(312) 973-7308
whilke@beyondlegalaid.org

Hanan Van Dril
IL Bar # 6316543
Beyond Legal Aid
17 North State Street
Chicago, IL 60602
(312) 973-7308
hvandril@beyondlegalaid.org




                                               20
